Motion to strike certain allegations from the petition granted in accordance with the following memorandum: Respondent’s motion made pursuant to section 1294 of the Civil Practice Act, to strike specified allegations from petitioner’s petition in a proceeding under article 78 of the Civil Practice Act, is denied insofar as it seeks to strike the words complained of in paragraph 11 of the petition. In other respects the motion is granted. Paragraphs 8 and 9 of said petition relate to events occurring subsequent to the citation of contempt and are therefore wholly irrelevant. The words sought to be stricken from paragraph 10 are completely irrelevant. Paragraphs 12, 13, and 14 are conclusions of law. Paragraphs 17 and 18 are also irrelevant for the reason that the contempt was punished summarily without a hearing. Respondent’s time to serve an answer, objections in point of law, answering affidavits or motions directed to the petition as corrected by the order of this court is extended for a period of twenty days from the date of the order entered herein.